MERRILL, Circuit Judge.
Appellant seeks review of an administrative decision of the Secretary of the Interior rejecting his claim of right to the selection of public lands in lieu of forest lands relinquished to the United States by the Santa Fe Pacific Railroad Company. The District Court ruled in favor of the Secretary on the authority of this court’s decision in Udall v. Battle Mountain Company, 385 F.2d 90 (9th Cir. 1967). Here, as in that case, appellant claimed his lieu rights as assignee of Santa Fe; the United States had, on request of Santa Fe, reconveyed to it the base lands earlier relinquished by it and contends that the right to selection of lieu lands was extinguished by that re-conveyance. We agree with the District Court that Battle Mountain controls and that any rights to lieu selection were extinguished by the reconveyance of the base lands.
Appellant would distinguish Battle Mountain in this: In that case the power of attorney held by the assignee was not recorded until after the United States had reconveyed.to the railroad; here the power of attorney had been recorded prior to reconveyance. We find no merit in this distinction. The holding in Battle Mountain was that the United States was not required to recognize assignments or assignees of lieu rights and could properly insist on dealing only with the relinquishor of the base lands. We further held that recording of assignments or powers of attorney, pursuant to the Recording Act of 1955, created no ¿new obligation on the part of the United States to respect assignments so recorded or to deal with the assignees.
Appellant urges us to re-examine Battle Mountain in the light of background information he here furnishes respecting the 1897 Act (that which first provided for the acquisition of lieu rights on relinquishment of forest lands). Appellant is to be commended for an admirable discussion of the Act and its purposes and of the manner in which the Secretary has operated under it. However, we decline to re-examine Battle Mountain.
Under appellant’s thesis,1 instead of consistent treatment of all lieu rights arising under the 1897 Act, treatment would be made to depend on the facts of the particular relinquishment. This would, we feel, serve only to create uncertainty as to the nature of property rights in an area where certainty is greatly to be desired.
Judgment affirmed.

. Appellant asserts that the 1897 Act contemplated exchange rights that would not obligate the Government until it had actually approved a lieu selection. The typical relinquishment of base lands, it is argued, thus vested no title in the United States until the exchange had been approved and accomplished. Until that time a recorded deed of base lands under the Act served simply to cloud the retained title of the relinquishor.
Appellant asserts that the relinquishment to the Government by the Santa Fe here in question was entirely different in character. Here, by contract between the Secretary and Santa Fe, the United States committed itself to accept the relinquished land and actually took title and Santa Fe’s right to lieu selection became fixed. Santa Fe’s rights thus were as binding on the Government as any scrip and should take the assignable attributes of scrip.